Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 10/29/2020 is acknowledged. Claims 13-19 are pending in this application and under examination.  
Claim Rejections/Objections Withdrawn
The rejection of claims 13-19 under 35 U.S.C. §102(a)(1), as anticipated by Lines US ‘342, is withdrawn in response to Applicants’ amendment.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 13, 14, and 16-19 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. These claims recite a pharmaceutical composition comprising “dioxin.” This name is ambiguous. The name dioxin refers to one of the compounds depicted below, formally 1,4-dioxin and 1,2-dioxin.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Since the 1,2 compound is reportedly so unstable that it has not been isolated, “dioxin” typically denotes the 1,4 compound.
However, the name “dioxin” or “dioxins” is sometimes used in the art to refer to dibenzo-1,4-dioxin and polychlorinated dibenzo-1,4-dioxins respectively, as depicted below.   

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    93
    280
    media_image4.png
    Greyscale

An example of the latter is 2,3,7,8-tetrachlorodibenzo-p-dioxin.
It is not clear from the specification what compound is intended by the recitation “dioxin” in the claims. No structure or standard chemical name is provided. At page 8 the specification makes passing reference to “halogenated-dioxins and related compounds (e.g., halogenated-dibenzo-p-dioxins…)” as AHR ligands, but this is uninformative as to the AHR receptor agonist recited in claim 13 as “dioxin.” Therefore, this recitation is ambiguous. Thus, it is not possible to determine what Applicants intend the claims to encompass.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 are rejected under 35 U.S.C. §103 as unpatentable over US 9,757,378 to Sauvageau, G. et al. At col. 52, ll. 50-65, Sauvageau ‘378 teaches a method of treatment of acute myeloid leukemia by administration of an AHR agonist, including 3-methylcholanthrene. In view of the 

	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Applicants’ amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HEIDI REESE/Primary Examiner, Art Unit 1657